              Case 19-55384-bem                   Doc 1     Filed 04/03/19 Entered 04/03/19 14:34:04                               Desc Main
                                                            Document     Page 1 of 10
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                DB Nutrition, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Clean Eatz Alpharetta
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5815 Windward Pkwy, Ste. 202
                                  Alpharetta, GA 30005
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fulton                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 19-55384-bem                      Doc 1       Filed 04/03/19 Entered 04/03/19 14:34:04                             Desc Main
Debtor
                                                                 Document     Page 2 of Case
                                                                                         10 number (if known)
          DB Nutrition, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 19-55384-bem                   Doc 1        Filed 04/03/19 Entered 04/03/19 14:34:04                                 Desc Main
Debtor
                                                              Document     Page 3 of Case
                                                                                      10 number (if known)
         DB Nutrition, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 19-55384-bem                 Doc 1        Filed 04/03/19 Entered 04/03/19 14:34:04                                Desc Main
Debtor
                                                             Document     Page 4 of Case
                                                                                     10 number (if known)
          DB Nutrition, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 3, 2019
                                                  MM / DD / YYYY


                             X   /s/ Gary Davis                                                          Gary Davis
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Owner




18. Signature of attorney    X   /s/ William A. Rountree                                                  Date April 3, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 William A. Rountree
                                 Printed name

                                 Rountree & Leitman, LLC
                                 Firm name

                                 2800 B North Druid Hills Rd
                                 Suite 100
                                 Atlanta, GA 30329
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     404-584-1244                  Email address


                                 616503 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Case 19-55384-bem   Doc 1   Filed 04/03/19 Entered 04/03/19 14:34:04   Desc Main
                            Document     Page 5 of 10
            Case 19-55384-bem                         Doc 1          Filed 04/03/19 Entered 04/03/19 14:34:04       Desc Main
                                                                     Document     Page 6 of 10




                                                               United States Bankruptcy Court
                                                                     Northern District of Georgia
 In re      DB Nutrition, LLC                                                                       Case No.
                                                                                   Debtor(s)        Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Owner of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       April 3, 2019                                              /s/ Gary Davis
                                                                        Gary Davis/Owner
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 19-55384-bem   Doc 1   Filed 04/03/19 Entered 04/03/19 14:34:04   Desc Main
                                Document     Page 7 of 10

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        AmeriPride Services Inc.
                        P.O. Box 308
                        Bemidji, MN 56619



                        Arrow Exterminators
                        2695 Leeshire Rd., #200
                        Tucker, GA 30084



                        AT&T
                        PO Box 105262
                        Atlanta, GA 30348-5262



                        Clean Eatz
                        203 Racine Dr.
                        Wilmington, NC 28403-8829



                        Clean Eatz Production Company
                        12603 State Route 143
                        Ste G
                        Highland, IL 62249



                        Comcast
                        P.O. Box 71211
                        Charlotte, NC 28272-1211



                        Dade Paper
                        600 Hartman Industrial Way,
                        Austell, GA 30168



                        FiveStars
                        340 Bryant St. #300
                        San Francisco, CA 94107



                        Gas South
                        P.O. Box 530552
                        Atlanta, GA 30353-0552
Case 19-55384-bem   Doc 1   Filed 04/03/19 Entered 04/03/19 14:34:04   Desc Main
                            Document     Page 8 of 10


                    Georgia Department of Labor
                    148 Andew Young Int'l Blvd. NE
                    Atlanta, GA 30303



                    Georgia Department of Revenue
                    1800 Centrury Center Blvd
                    Suite 9100
                    Atlanta, GA 30345



                    Georgia Power Company
                    BIN #10102
                    241 Ralph McGill Blvd.
                    Atlanta, GA 30308-3374



                    Global Merchant Cash
                    30 Broad St, 14th Floor
                    New York, NY 10004



                    Internal Revenue Service
                    PO Box 7346
                    Philadelphia, PA 19101



                    PNC Bank
                    12885 Highway 9
                    Alpharetta, GA 30004



                    PNC Merchant Services
                    One PNC Plaza
                    Pittsburgh, PA 15265



                    Proactive Payroll
                    2805 Peachtree Industrial Blvd
                    Suite 214
                    Duluth, GA 30097



                    The Dillion Agency, LLC
                    PO Box 2070
                    Powder Springs, GA 30127
Case 19-55384-bem   Doc 1   Filed 04/03/19 Entered 04/03/19 14:34:04   Desc Main
                            Document     Page 9 of 10


                    The Hartford
                    PO Box 660916
                    Dallas, TX 75266



                    US Foods
                    P.O. Box 281945
                    Atlanta, GA 30384



                    Windward Northpoint, LLC.
                    131 Roswell St, Suite B201
                    Alpharetta, GA 30009



                    Winward Northpoint, LLC.
                    131 Roswell St, Suite B201
                    Alpharetta, GA 30009
            Case 19-55384-bem                         Doc 1           Filed 04/03/19 Entered 04/03/19 14:34:04            Desc Main
                                                                     Document      Page 10 of 10



                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      DB Nutrition, LLC                                                                              Case No.
                                                                                    Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for DB Nutrition, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 April 3, 2019                                                         /s/ William A. Rountree
 Date                                                                  William A. Rountree
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for DB Nutrition, LLC
                                                                       Rountree & Leitman, LLC
                                                                       2800 B North Druid Hills Rd
                                                                       Suite 100
                                                                       Atlanta, GA 30329
                                                                       404-584-1244




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
